       Case 2:18-cv-00970-WHA-CSC Document 1 Filed 11/16/18 Page 1 of 9
                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE MIDDLE DISTRIQT,OF ALABAMA


                                                 E
8rt&g, 81,„1- 4taa531
Full name and prison number
                                               Z0140V/b
                                                4
                                            Eti7,1 ).Ac/e,ETT   $14
of plaintiffs(s)

v.                                                 I'lltrOgY7  1.4ION NO
                                                )        (To'be, supplied by Clerk of
Coh..1...;55tok4r Cidkvte plye(,iwoC a45S1'aii/4, )       U.S. District Court)

iti,.&jc L114108 Yiukk. mczets,

IleAdle5    Weitits,   okS   04S 44141a," 5
                                          -/
                                           6 4 ))

                                                )
17,4Ag9tei             Agree    a gwks          )
                                                )
/0 lc% lariabd to,01             Cocelli4       )
Name of person(s) who violated
                                                )
your constitutional rights.
                                                )
(List the names of all the
                                                )
persons.)
                                                )



I.         PREVIOUS LAWSUITS
           A.   Have you begun other lawsuits in state or federal court
                dealing with the same or similar facts involved in this
                action? YES (    ) NO (V.'')
           B.   Have you begun other lawsuits in state or fedet41,eourt
                relating to your imprisonment? YES (    ) NO (V- )

           C.     If your answer to A or B is yes, describe each lawsuit
                  in the space below. (If there is more than one lawsuit,
                  describe the additional lawsuits on another piece of
                  paper, using the same outline.)

                  1.     Parties to this previous lawsuit:
                         Plaintiff(s)                                 N/A
                         Defendant(s)


                 2.      Court (.if federal court, name the district? if AI A
                         state court, name the county)                   /M
           Case 2:18-cv-00970-WHA-CSC Document 1 Filed 11/16/18 Page 2 of 9
              3.      Docket number                           MIN
              4.      Name of judge to whom case was assigned




              5.      Disposition (for examples Was the case dismissed?
                      Was it appealed? Is it still pending?)




              6.      Approximate date of filing lawsu:it                    Ni/A
              7.      Approximate date of disposition                          NPAs
II.   PLACE OF PRESENT CONFINEMENT                   gairr Cboeckwk
      10005,1%thie Ed, SprI(il4,                   35m,
      PLACE OF INSTITUTION WHERE INCIDENT OCCURRED Eimmt                     tru.44-1A 1 Xtelb6

      And     britev CowecknA/ Atasi)

III   NAME ANI) ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
      CONSTITUTIONAL RIGHTS.
                      NAME                       ADDRESS&                   Dm_
      i.      ComfAissi      c41,0-                       ogdAi
      2.      vireciorJ ausatccAi, Ar #                                  ALtóc
      3.      go.„-010f Ce,14Pakp     Ai(6,         I.4161011,4-,*1.     AL Doc
      4.      Wsde. Na)              (1-                                 AL Do C
      5.      1461€,, Co.k5 Lelakt
      6.      C145sikitied,Craticii4          ges 1,1'041,4,1,k aged    AL PDC
IV.   THE DATE UPON WHICH SAID VIOLATION OCCURRED                      NOv, 30 020n
      citid          bel,A .yik.01.4-)e3   eliev.301414).

V.    STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR-ALLEGATION
      THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATEDt

      GROUND ONE-            //With vS        Pr4Se Cu 4011




                                                      2
        Case 2:18-cv-00970-WHA-CSC Document 1 Filed 11/16/18 Page 3 of 9
STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best
you can the time, place and manner and person involved.)

          orb,'       Con C€41           FAc)-       AL D0C 0-gcki , Zi.411vte, .S51., Goa*,
Co. linkrI CO, &Pee-44 I         CO, C143_, CO._ -S-Ar,Son 1 1;401pr        date
                                                                               , 51/e1017
                                                                                  /               11,1;,#,1,
4.yuy         bace,s          (La Lt./                               455Jee and Ailled iAlogle_81/6

giktig tinfral,J    0          32- ,4 At 41 _giu,dre         contc-11~41     Ac         0, Nov,/31,2017
    k.45 grieskj                       an,s proLTAk 44e,se /Liit,,fred o.. seperghtte It
GROUND TWO •              r     roe/ 4' 0_01il_StA I                  Ail(s4
SUPPORTING FACTS                           A/sv. 30.010/7 tovli't Dec. a 7,AN 7          Av4s L,,,seel

        5elres,hcol      0
                         .1    t brAfey COfifekOkici AcilA vewier Al5e CharieS                  atstins1015,
         Comp,;55isne,r &Wive",                          04/€14., Cooks ,           mckee 4444445,
To colee41       f;els      AtDocackeys 4ss4Olied4,,dkiihiAA,14
AfK ),tb,5 hurit,ej 1-0 Cover   Ileir moriee, fade ki,45 hewsed ite sers54,
                                                                          "_
VA') 41' Deler Pri5oki                ka45 Suket/fel      -;140.5)                6,1   seperile 945e`'
GROUND THREE -                   tilolq11'01.‘               SIAS'A#Ii/ve-              elind
          Prpaddr_l                   e Pro ce5S         k6Als

SUPPORTING FACTS •                at Nov. 30, 6/.7 Z ksj45 -cf"-fred4--;116/
                                                                           /5645111n-trffelfl

  //e311,,        ._051olidAfrvilf
                  2                              So,)11 0). Net.,13,„20/7,        LA &wk.s.         45.54u#,

14/ 440       AlltyS          de.ig      j.)10.41 A/115,4A           Jid pas. Dee t,a 0/7X PftS.
ety-hg,e,y;   C4pn'clavs/I, Ahol                   7guhi 31,11-113 Of     Iht‘ di4,5.c.44,41 6.4eie
CApi, fricAee u/01.14eJ          SeislAnAie gid gotatival     gwess4(51,15
                                                                    i//               ti
Mc yilti5 14.111.             eAe/1 An5 Euhloice. presvq.ed anii.weof (Pt Selee44945e




                                                     3
        Case 2:18-cv-00970-WHA-CSC Document 1 Filed 11/16/18 Page 4 of 9
VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

      si<              covd Revuse St rill& CA ritioui ei4frilkdoui ded.166.
&ipurile    "1
             -17,A-1      -1}/e. Arde 1:0047dJakti 3y4h)- frte. 1.)-14,1 4,..juri . 5o -1243.1
 C441 Seek             cevtifeAs<iar da,"nes     cidid pvia     dimtes ,




     I declare under penalty of perjury that the foregoing is true
and correct.


      EXECUTED on
                                       10- 1) o/01‘8
                                              (Date)




                                               Sign    u e o   plaintiff(s)




                                                  4
                  Case 2:18-cv-00970-WHA-CSC Document 1 Filed 11/16/18 Page 5 of 9

                     Piqlk;01,5     Prosearhon          (On     nue d "
&round      o
                  4,14 4535„lled 4„d 6,,„5ed                    460ks     6,,4id    yesid lid ill j'n/444 )11
 344       p4ssiny OA        NOV 30, 0/ 7            ka45     Isel5 ciwyel tvliA RP) 4.5,qw4 on ."1
-rns11.1( bi5C;p1bt‹,-.      Repuri .43         Burks.    0/1 Dec.8,c20/7    A045 ArAdmr;1 C4prk;01..613,

elnj i/Alle-1160-5/5-tou>,                  4 Dig.ipiiA4/3               .4) CapA-          ekee, hih qat-5-7;d14
 Ckn't   r41415        Eodence pysenied PA4-1                             45.5atiIf infridde
       4r.tilmirt‘ i Cipr.CloGS,
                              e 4As' 1/ "                       of34 op, -At Asscip)inn dearLj Repod
 Appto,..ed As— AA.4,,      , 6,445 4,j A,45
                                                          Pecommeideci C0510/3 Xnceecse feiva-J., Dec..27,07017,
      1/4;6 Reaekii                 4,t, ;fled...? err kvis4 M'el 455qull qpid k11
         Reco,u,steneled -IL 1115Res1 ReSifickilt P/Aceimen1
                                                                                                            gi1/ 5;kiA
                                                                     "Cl.sed CusilleY -74t4 I oPt AM41( e4A
4.55iYed bz
4.
                   CIA551'-‘410k, Speck/Is-I 13,4145 Blies 4.4 kqrjet Cooks. Dec, 020,0241
  Pfred ficio5e1 c0shd5 50P•A                    -Cy,eihe"1 p/4ce
                                                                           h.tl), Ari)04-1.3 C4prkloid eZAIN44/001
                                                                              4,1
6044 v,            .5 "it-m)5510nee. C411,,te                      C145si-ricAl-&...       8165-4, 4A1              Ieuiek.)
                                       iee„
                    hted qkei oloed de,3 or
                                                 "fie;01,51) Pro5e"lej 4# 40 con ceq
                                                                                                 -Ike &is --aqi ALCIN.
-115 4..eresi-ed. 4    v„ v./ts pmced ;1,, 06,d                                         A,45 4.0            egvse -gr
414  444 041
1-15 at)
                                                              Co.,kil
                                                                    Akin
        ,,)0.r.4 . ? 1A/"le
                         1      4441 Ae A1.44141 Dep),                        CCon4e11,614         <554v1-1/1aieleat257;15
   C5.5 v ed 4,4448- -1,   )
                           ,esslimitraLs 4„ei Iniellg         ..ccor,tekrh3 104,141          4ave all -lite gvliemet 4,70
A4640  .  1 1),pa cred -/A4 deA.14                      ence (Aosta>, inves,iii40)-3 4011 Ate 441 AINC agcm 57 5-11
                 .                      &f1/1/444
                      Coree,...4,1s 114s /hihtio,s1 B 11 5 hiA. 714 sql4e 45541df 4#11 model. Ai4e
                                                                           .
                   Case 2:18-cv-00970-WHA-CSC Document 1 Filed 11/16/18 Page 6 of 9


Gro.,(i              Crud         ("nu (A I
                                                 p,,
                                                --11;-5 mem         '/C.0.46,,ed
                                                                          'hosed "r15411 • 61erS145e1":3
                                                         Actyt el/t4'" 1‘,/•
                                                                                                                        0
                                                                                                                        ;e
 51111)°14        WISqh;440,51ivi        COAdj-kaykS
                                                                   I   11
                                                                      -rhe    -rfoo           Cell               iPs
 14-iisi ,4,4 -reces                 coNe up 44,-v -14e   cracks  In
            i•bne414. 4)4. prison, Eutrsil-114 61.4, 411 Ara oui                       P451e-                "'
                                                                                                     -Ceces 4. 11 Que 4et
 Cd5 tvdc-lei Lela uf •/"Acil             -/D-del ply ce§. CAu5,175 M ail 1)-Si4Pli 441                                "
                                                                                                                       A 451e
 Pkni• tv45 q5schdei Ito he4 In                     Seyer         wi;I1)` 464-      '  c eld41 44      ,4;4 "rj
j  elr44We5, Ever:V*16A ,romplizixedi.iboa Ars 40 44. a-Car-e/5 44d l'eMed ple4k° rb see j                      i„
                                                                                                               --
                                                                                                                 i
                                                                                            eel'                        mlikons.
          j,_ 4" Qtr, -19"/ 1.444 4461). Ars -1-re4iNehl, exeq,se, coal/141
  -r"k_rnl7                                                                                       of s/eep
    -rr-   45      A-                     ' vine a,,d Aev-te 54i4 4iirie -Oa Aqd
                          ive:IS 401,5 Ave,                                                                          _revert-I-
                 4b cam/A*            de        -Nil a0 oil                   tc4c/Se                  -Peon 5c,ill,jai-ag
"t4lAse 445-51.4 dole of 144,, .41 11A A006 aIkkIs A401 Acts1/3 xissidied and kille I gi'no' AC/al
 41-
   1 ced /11/.4 khl 04)AP-in*/ 5604,3 Con4eritnil Celt                           400 "Kuch                              -kW
 "lce PAL /4/4Lip.A   Depl, or 6,„,,k, 1,44 A.             mud. 4,, Aig          5. yr 430,4 4,1o1 11e3 Aqd allmited

               bee., c25 au/7.1 Pa4s ar-Li.trsri I CA pricIdc.513I 4nd milstio4,51j recAssed 4411 e-cd5.14:)6S
   "       410eAsed -h ALOÖC's 41,51esi                        occurilj p)gehgn-I                 CuS4o(/4. lA/1 ere/A4ve
                                                                                                         1
    4"" 56,16iced seeve /ile,45,1 30frwilks elo,e -Ats                            45S4041 civele54 plqeed 434ifrol         74)
   CeAce4          _Ct,j. ALOx egtth/5 4534401if.d
                                                         And 14141 Am4le 13;11      ..                    Alse1A-frilivixe,,i
 ca  wte
      'Cruel 4 alas(A/ Puh;54A,e0,1-             ,1 A,4.3 Aktii              G•entri I Popairkorp dand3ivim q         chqrje
     SSiSu~d
                                    DepA Coreec4n_S AAve Ail -1kz Evreivice                      s435 Alboc 0-rlyt/q/s
                         kaed     Ai,. hiAkh        /14,posA.iAA 441.31&..A1 44 91341OP
                                                                                    1            A4,-diskp upo), cowl Ail
      ,`"',Lt ""d 4 Arew.e.                                'ordikA,5 hicid"4:5                  1,:fe          13 pAced rn
     ji 4;‘IrlA 641
      ;            ' 4 1ehs.vvt
      riellvh C4selagai. al) 4)-4msfe,c)-4 dosed Secyva,i                                44,)   x61 pAlced"      "          1
                         Case 2:18-cv-00970-WHA-CSC Document 1 Filed 11/16/18 Page 7 of 9
                                                                                Cm/11404d
                                                                        ProcciS
Grovyid -Ikree
                                       o_r
                                        u Ls-liv,s4;ve a1,01
                                                             ProcedvrA1
                                                                                                                         p
                                                                                                     -12A1 .11,4 deci5ian in qprtifewl
                                                  Ae4,-6,3    ,   N.e.    Proce5.5    pet    ates
                   tf(tt;r,5)- me ot It XS
                                                              Ceifiricloi."6. hie4.4
                                                                                         ,5 erlike.-- oPNIft'CoYoed 41e COAdvdeci
 ChSCifsh.n4r. At4A-in    ?
                          .     no" lit   4,-0,41        Or-
                                                                                                                                         1
         .c 0C-4,554,41 opk        4/1  Aiwriz 6;   ,,,
                                                      o ,  As    We   '
                                                                      m         4
                                                                         ,,,,,,4,
                                                                                ,r .,1,,,
                                                                                   ,      _.1
                                                                                           .  ogicee,     Atd,          i4'
                                                                                                                 likagel"    ff/ceP °it 1
 C
                                                                                    -ge     i'Ave5, 13-14//1  oafeee,     /h4ein,s 0gice/
 reCerete
              el ae 61elerm;eciig,e) crr          relkIdi-ituen               k.
 dici nepl- got,' Aene - Ae4f54IS OC"
                                                      41 1-4ll'     del)0-Ocer
                                                                             did 4 4554J1            4461                          A/4S
            i kite'
                  , "   At    plAign4ie  W45   deqj     44     lie4 ,;1                    knew lAot   " i 1." 4^01,1diViSion
                                                                                                                     it"1114. /h4i1A3
  454kleir
                                                                                                                    eleA/4 of inAvcic
  1 i S#_t4-111 /Is e'h'P. 141.60c e>g;c14Is ie,AAd 404utithyotd cAusi1151k.e
  r
  0), 5,44,41ei,-,Al           , o.r.c.,Cey lei4ilijot-e All D(et po,raceSS ofkwiA j             a 4,114 EvideAet iteseAl-ed a344,,s4
                                                                                                       j              ,
  Pic 0 friAke las ,i(1;,‘6,k dr Fq445 lecgose Ae 41,,eaid)knes,, 1,441. al/ ike gvideAce sgis ikli
  ALDoc lpfricils 45541)74 004 killed ii,A..1it /3,1 SA,ig. Dec.021, <;20/ 7 IX( 4r6;11,nic4pridix'si
  4"IMAIllet"15 61";5" '              14 41 41)Proved b3 hiardeo
                                                                              Coõks. OA Dee. G223,01617 CooffrpissIcoer Cunkeels
   /1
    )" 6a CN5514c4;6ek /kit &tell, giwi &A-1,-41 Rev`iek. go9,44 ViVitio Plieloem #4.11e 4^'
    ,,                                                                                                                                4 444,  "),),
  ""Itici4us, litel "Illklovs dec)5104 ',ate?,                 4.4e...appipped       Pit
                                                                                       ,     cu5-1-00ki-ID bt. iliereased   4e. m
                                                                                                                                c losedeallei j
    Strhkr„.i col4emeA-1-,-Kt *4)51- go.1-rickve cuslzd nfr, A.,1444-e e4fr, le 415ired. Due Process eoid
    5444t &uses 414 A.,ks ,„d key
                                                .11-1-6nis Are Ate g? ri',544 464 4 be SeAll•nCed 111) 441egbil• 30 Ilieniks,
     el:led cvs-10d   i ii.,41).4 iSeAlj provided
    e
                                                                   mecessq, pi-ocekees,Iiiiqs yo.en 4#14411))4YV f
                 5, qn d milt/ores repiteijvsli,ric4.1ioli kvitem I kti45
         Prica
             "
                                                                                                  qpprwed elos-ed cvslalivIllA A10-
    1-ewrolemi err iliArci 7did 4D assqvI-1-. 4,4 owse Ike de444, or ,iii,44c 8;Iht Snii#N.                                        Secu,se
     CoA,1,4fStoner' Cu lliuer 4,1 d ite. beisi, 64' 67-reed/fills knot,' AA/,Toi/o/n 7A15.1011 41/                           4Ad IrlY//iiMite
      Bor 5,4A.,4,,al, 456 A.15 Evilena 'Ike 111.1)OC aic;i1.5 455.caled amd
                                                                                                              killed ;novae 8i1/15.44.
   144-1.d;;i© 145 herigeo, dfAof 44ped conVesstoko rpow.(Alai'si 1145 514esomis o•C esdWecer_s'Aqi.
 '    1 45 preseA#, and 5-1.1.14,,,e,w1.5 4-DA, '           l Allvtlej -1-Aq)i iv45 preseA.i 4,,,,d 11
      4551 ui I- 44 kill A.,,,,,ie &//                                                                      , 4/lesseillti3oC 04/        (
                                                                                                                                         C(q 5
                                       •           .5PilA w i Aqv.e.  . _ /   bsA

       g"`"' 1,3 40.1 4,14,5 41,1 TA Claleivk i iiit. ctS,04- 41 Earienee presemk.eigio
                                                                                        req1 b er'6 ill 'Ts /4
                                                                                                             4e '1 ' 2)     6ii hided Doe
      -11, 45,5qQ1                                                                                                         Ate cp•ft.)4411,76141
                   f 411 d kill 4 /$14#1 4iid s-1111 be 4..nd             ii-il 444 distithnn AwAil. cipProvid fl 44te Anitmi
      An( )r /1)
                AceaI )hI ciosexi
                            i     A

       61x 4itspkgil 4,„4 si .      cus44-‘5001 co)X.$2,3             :e.1,1- -gy- Ageq.5i 30 A-16,14.5. AA11,-14,5 is isyesiA5
                                     p,    a— 1 1 i?
        incide#45 t p t 3niiie4qr Pweohlp uptin Ate{ gietsi A. 6r4v-e. depotriure "C-olr4 eii-C,                          3d43 0704   '4101
        4)5-6 itNeem si.4
                      :    4 54"" 414Ce • A cipis oc Aest A rWrope- , C4prklai,5i 4n)Ai Abide tpš deciskiA S h1r                                    '
         14,014.              A'444- 80-P-d 0C P4,4100144,j A...0/e, tiikute ..rtim efrie 41.4 Aop,',13 -lb "rike
                  Case 2:18-cv-00970-WHA-CSC Document 1 Filed 11/16/18 Page 8 of 9

                fis-i- of   Ind;oidocils -1-A4 vollied        Comsi;47'"cil Ri~1itS
0 Com,,i5,5joney (.,diver, 1441)qt 0,CricAl c4pgdili
0b.0-te9'dY of04.55d1c4421, je 8485€44,           xi-Oatcklegtici
CP Ce.,44/ gevki,       14;4., Plcaeem,,Inhadoslotoggd,6r,
      taketIto 1-1eAdle5 , Ind;odid5(             earia           6,6„                   Ac.
C9 Wifelem Cooks ,          to;d04) 01,441 cap.;                 DrApfr Co.>-e441\e"1 r'ACC
0C14,55;4044101 Syedqbi-
                      s grhilm3 gq45 ...1J;a1,A1                   cap.041.3— DrAtif Cor,ecLi1
      Captii frl'kee -LA'v4,4I 4 a4ci'51 c4pqd6                   Oftsre Cor,tcJi...4) Ac.
          tibt gorks .1Aehvie1va1 Ogfc I c4p4c;                   ele-tare Correc:614    c




  A   U.1;410dv4 S, 45-fge 45           knot--.II 6-0(   kiorks -f-Dr ge.      hin,1    Depk
   Corteeliðhs. Aftd,            5-hil          viplaied 1_5      .
 gryh Case 2:18-cv-00970-WHA-CSC                         Document 1 Filed 11/16/18 Page 9 of 9
/000 S-/Biot/),714Ldtssig
            .61.`ir Rd, 8,2614
51%        Co-,-(ech,:„1
    31:611e. AL 3SPVC


                                                                Un;-/eci S-Wes 4'01,4
                                                                                      Dis-/kic16,
                                                                                        .8-110
  "This correspondence is forwarded torn an Alabama                  Moll          AL 36)07
  State Prison. The contents have not besa evaluated,                     .S°
  and the.ADOC.ls not responsible fia the substanCe or
  contentof the endosed communication.*
